DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 07/20/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Status of the Claims
Claims 3-4 and 13-14 have been canceled.
Claims 1-2, 5-12 and 15-20 are pending in the application.

What is Claim 
Exemplary amended independent claim 1 is reproduced below:

    PNG
    media_image1.png
    406
    772
    media_image1.png
    Greyscale

Response to Arguments
Applicant argument (see remarks page 1 paragraph 4 reproduced below) 

    PNG
    media_image2.png
    344
    751
    media_image2.png
    Greyscale

The Examiner respectfully disagrees.  
The Examiner submits that Owens is cited to provide the teaching of the limitation as follow:
A telematics system for a vehicle, [0010]; Fig. 1 vehicle telematics unit 30, the telematics system comprising a Wi-Fi module, [0011]; Wi-Fi service/module provide by the vehicle, the telematics system being configured to: 
selectively activate, or maintain in an operative state, the Wi-Fi module when the vehicle is not in use, [0012]; to activate or deactivate (the vehicle user can select a function (e.g., activating or deactivating the Wi-Fi service; Wi-Fi service (is) provided by the vehicle even though the ignition is off (the vehicle not in use)), based at least in part on at least one predetermined vehicle condition, the at least one predetermined vehicle condition including the vehicle being coupled to an electrical power supply.
The Examiner notes that while the vehicle is not is use a precondition for maintaining the Wi-Fi module (Wi-Fi service) is that the vehicle is connected to a battery, see [0013], [0033] and below. However, recognizing that Owens does not explicitly teach “the at least one predetermined vehicle condition including the vehicle being coupled to an electrical power supply”, the Examiner brought in Pub. US 2013/0103378 A1 to Tinnakornsrisuphap et al. (hereinafter Tinnakornsrisuphap) to provide the missing limitation. 
Cited portions [0048] of Tinnakornsrisuphap reproduced below teach electric vehicle 110-1 coupled with electric power supply. The vehicle can use a Wi-Fi network when parked within a garage of the driver’s residence (in other terms, the vehicle is coupled with electric power supply, can use Wi-Fi not in use). To that end, Tinnakornsrisuphap teaches that while the vehicle is garaged in the driver’s residence the Wi-Fi network is maintained in operative state because according to the cited paragraph [0048] the Wi-Fi network may be used. Therefore, the Examiner submits that the cited portion of Tinnakornsrisuphap combined with Owens address the limitation. 
Therefore, the rejection of the limitations is maintained. 

    PNG
    media_image3.png
    453
    888
    media_image3.png
    Greyscale

With respect to the newly added limitation shown below, 

    PNG
    media_image4.png
    142
    759
    media_image4.png
    Greyscale

Tinnakornsrisuphap teaches that Electric vehicle 110-1 may represent an electric vehicle that requires electrical charging by an external source and a WiFi network may be used when the vehicle has WiFi service (e.g., when parked within a garage of the driver's residence). (Applicant agrees: see remark page 1, paragraph 4 lines 5-8 “an electric vehicle can be coupled to an electrical power supply).
In addition, both [0048] and [0049] ([0049] below reproduced) provide determination of whether the vehicle is connected to the electrical power supply because, a user’s Mobile device 120-1 may be configured to interface with the electric vehicle and ESI 150, and gather data from an electric vehicle, such as the charge level of the vehicle's batteries.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2014/0269466 A1) hereinafter Owens in view Tinnakornsrisuphap et al. US 2013/0103378 A1 hereinafter Tinnakornsrisuphap.  

Regarding claim 1. Owen discloses A telematics system for a vehicle, [0010]; Fig. 1 vehicle telematics unit 30, the telematics system comprising a Wi-Fi module, [0011]; Wi-Fi service/module provide by the vehicle, the telematics system being configured to: 
selectively activate, or maintain in an operative state, the Wi-Fi module when the vehicle is not in use, [0012]; to activate or deactivate (the vehicle user can select a function (e.g., activating or deactivating the Wi-Fi service; Wi-Fi service (is) provided by the vehicle even though the ignition is off (the vehicle not in use)), based at least in part on at least one predetermined vehicle condition, the at least one predetermined vehicle condition including the vehicle being coupled to an electrical power supply.
Although Owens discloses maintaining the Wi-Fi module (Wi-Fi service) is that the vehicle is connected to a battery, see [0013], [0033] and below, 
Owen does not disclose the vehicle being coupled to an electrical power supply;
determine whether the vehicle is connected to the electrical power supply; and activate or maintain the Wi-Fi module in the operative state based at least in part on a determination that the vehicle is connected to the electrical power supply.
	Tinnakornsrisuphap teaches the vehicle being coupled to an electrical power supply, [0048]; electric vehicle 110-1 coupled with electric power supply. The vehicle can use a Wi-Fi network when parked within a garage of the driver’s residence (in other terms, the vehicle is coupled with electric power supply, can use Wi-Fi not in use). To that end, Tinnakornsrisuphap teaches that while the vehicle is garaged in the driver’s residence the Wi-Fi network is maintained in operative state because according to the cited paragraph [0048] the Wi-Fi network may be used;
determine whether the vehicle is connected to the electrical power supply; and activate or maintain the Wi-Fi module in the operative state based at least in part on a determination that the vehicle is connected to the electrical power supply, see Tinnakornsrisuphap, [0048] and [0049] provide determination of whether the vehicle is connected to the electrical power supply because, a user’s Mobile device 120-1 may be configured to interface with the electric vehicle and ESI 150, and gather data from an electric vehicle, such as the charge level of the vehicle's batteries.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Owens with Tinnakornsrisuphap that the WiFi network be used as access network.

Regarding claim 2. Owens discloses A telematics system according to claim 1, wherein the telematics system is further configured to selectively deactivate, or maintain in an inoperative state, a further telematics module based at least in part on the at least one predetermined vehicle condition, [0033], [0034]: vehicle telematics unit 30 can begin monitoring the battery condition of the vehicle 12 while the Wi-Fi service is activated and the ignition is off.
Owens discloses the claimed invention except explicitly, the at least one predetermined vehicle condition.
Tinnakornsrisuphap teaches the vehicle being coupled to an electrical power supply, [0048]; electric vehicle 110-1 coupled with electric power supply. The vehicle can use a Wi-Fi network when parked within a garage of the driver’s residence (in other terms, the vehicle is coupled with electric power supply, can use Wi-Fi not in use). To that end, Tinnakornsrisuphap teaches that while the vehicle is garaged in the driver’s residence the Wi-Fi network is maintained in operative state because according to the cited paragraph [0048] the Wi-Fi network may be used.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Owens with Tinnakornsrisuphap that the WiFi network be used as access network.

Regarding claim 5. Owens discloses A telematics system according to claim 1, wherein the at least one predetermined vehicle condition comprises the telematics system receiving a command signal to activate the Wi-Fi module, [0012]: receiving command/wireless instruction to activate.

Regarding claim 6. Owens discloses A telematics system according to claim 5, wherein the telematics system is further configured on, receipt of the command signal, to activate the Wi-Fi module for a predetermined period of time, [0012], [0013]: command/wireless instruction to activate for a period of time and notify user of amount of time remaining before the Wi-Fi service provided by the vehicle will end.

Regarding claim 7. Owens discloses A telematics system according to claim 1, wherein the at least one predetermined vehicle condition comprises the vehicle being located within range of an authorized Wi-Fi host, [0012]: receiving command/wireless instruction to activate within range/close enough that short-range wireless communication with the vehicle is possible.

Regarding claim 10. (Previously Presented) A vehicle comprising a telematics system according to claim 1, Fig. 1 vehicle telematics unit 30.

Regarding claim 11. Owen discloses A method of operating a telematics system for a vehicle, [0010]; Fig. 1 vehicle telematics unit 30, the telematics system comprising a Wi-Fi module, [0011]; Wi-Fi service/module provide by the vehicle, the method comprising: 
activating, or maintaining in an operative state, the Wi-Fi module when the vehicle is not in use, [0012]; to activate or deactivate (the vehicle user can select a function (e.g., activating or deactivating the Wi-Fi service; Wi-Fi service (is) provided by the vehicle even though the ignition is off (the vehicle not in use)), based at least in part on at least one predetermined vehicle condition, the at least one predetermined vehicle condition including the vehicle being coupled to an electrical power supply.
Although Owens discloses maintaining the Wi-Fi module (Wi-Fi service) is that the vehicle is connected to a battery, see [0013], [0033] and below, 
Owen does not disclose the vehicle being coupled to an electrical power supply;
determining whether the vehicle is connected to the electrical power supply; and activate or maintain the Wi-Fi module in the operative state based at least in part on a determination that the vehicle is connected to the electrical power supply.
	Tinnakornsrisuphap teaches the vehicle being coupled to an electrical power supply, [0048]; electric vehicle 110-1 coupled with electric power supply. The vehicle can use a Wi-Fi network when parked within a garage of the driver’s residence (in other terms, the vehicle is coupled with electric power supply, can use Wi-Fi not in use). To that end, Tinnakornsrisuphap teaches that while the vehicle is garaged in the driver’s residence the Wi-Fi network is maintained in operative state because according to the cited paragraph [0048] the Wi-Fi network may be used;
determining whether the vehicle is connected to the electrical power supply; and activating or maintaining the Wi-Fi module in the operative state based at least in part on a determination that the vehicle is connected to the electrical power supply, see Tinnakornsrisuphap, [0048] and [0049] provide determination of whether the vehicle is connected to the electrical power supply because, a user’s Mobile device 120-1 may be configured to interface with the electric vehicle and ESI 150, and gather data from an electric vehicle, such as the charge level of the vehicle's batteries.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Owens with Tinnakornsrisuphap that the WiFi network be used as access network.

Regarding claim 12. Owens discloses further comprising selectively deactivating, or maintaining in an inoperative state, another telematics module based at least in part on at least one predetermined vehicle condition, [0033], [0034]: vehicle telematics unit 30 can begin monitoring the battery condition of the vehicle 12 while the Wi-Fi service is activated and the ignition is off.
Owens discloses the claimed invention except explicitly, the at least one predetermined vehicle condition.
Tinnakornsrisuphap teaches the vehicle being coupled to an electrical power supply, [0048]; electric vehicle 110-1 coupled with electric power supply. The vehicle can use a Wi-Fi network when parked within a garage of the driver’s residence (in other terms, the vehicle is coupled with electric power supply, can use Wi-Fi not in use). To that end, Tinnakornsrisuphap teaches that while the vehicle is garaged in the driver’s residence the Wi-Fi network is maintained in operative state because according to the cited paragraph [0048] the Wi-Fi network may be used.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Owens with Tinnakornsrisuphap that the WiFi network be used as access network.

Regarding claim 15. Owens discloses, wherein the at least one predetermined vehicle condition comprises the telematics system receiving a command signal to activate the Wi-Fi module, [0012]; [0032]; receiving command/wireless instruction to activate.

Regarding claim 16. Owens discloses, wherein, on receipt of the command signal, the Wi-Fi module is activated for a predetermined period of time.

Regarding claim 17. Owens discloses, wherein the at least one predetermined vehicle condition comprises the vehicle being located within range of an authorized Wi-Fi host.

Regarding claim 20. Owens discloses A non-transitory computer program product comprising computer-readable instructions which, when executed by a signal processor of a vehicle, cause the signal processor to carry out the method of claim 11, Fig. 1 vehicle telematics unit 30, a processing device 52 for processing, [0032]; computer-readable instruction that when executed activates the Wi-Fi service provided by the vehicle 12.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2014/0269466 A1) hereinafter Owens in view Tinnakornsrisuphap  et al. US 2013/0103378 A1 hereinafter Tinnakornsrisuphap and further in view of Bajwa (US 20170323356 A1).
Regarding claim 8. Owens as modified with Tinnakornsrisuphap discloses the claimed invention except explicitly, wherein the telematics system is further configured to deactivate the Wi-Fi module if no authorized Wi-Fi host is available.
	Bajwa discloses deactivate the Wi-Fi module if no authorized Wi-Fi host is available, [0011], [0012]: telematics control unit disabling WiFi to prevent unauthorized access/ unauthorized WI-Fi (host).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Owens and Tinnakornsrisuphap with Bajwa to provide data privacy and control of autonomous communication messages, see abstract and summary.

Regarding claim 9. Owens as modified with Tinnakornsrisuphap discloses the claimed invention except explicitly, wherein when the Wi-Fi module is in an inoperative state, the telematics system is configured to periodically activate the Wi-Fi module to check if an authorized Wi-Fi host is available.
Bajwa discloses when the Wi-Fi module is in an inoperative state, [0012]: telematics control unit disabled, the telematics system is configured to periodically activate the Wi-Fi module to check if an authorized Wi-Fi host is available, [0024]; periodically switching WiFi.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Owens and Tinnakornsrisuphap with Bajwa to provide data privacy and control of autonomous communication messages, see abstract and summary.

Regarding claim 18. Owens as modified with Tinnakornsrisuphap discloses the claimed invention except explicitly, wherein the Wi-Fi module is deactivated if no Wi-Fi host is available.
	Bajwa discloses deactivate the Wi-Fi module if no authorized Wi-Fi host is available, [0011], [0012]: telematics control unit disabling WiFi to prevent unauthorized access/ unauthorized WI-Fi (host).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Owens and Tinnakornsrisuphap with Bajwa to provide data privacy and control of autonomous communication messages, see abstract and summary.

Regarding claim 19. Owens as modified with Tinnakornsrisuphap discloses the claimed invention except explicitly, further comprising when the Wi-Fi module is in an inoperative state, periodically activating the Wi-Fi module to check if an authorized Wi-Fi host is available. 
Bajwa discloses when the Wi-Fi module is in an inoperative state, [0012]: telematics control unit disabled, the telematics system is configured to periodically activate the Wi-Fi module to check if an authorized Wi-Fi host is available, [0024]; periodically switching WiFi.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Owens and Tinnakornsrisuphap with Bajwa to provide data privacy and control of autonomous communication messages, see abstract and summary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414